Title: From Alexander Hamilton to James McHenry, 5 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            May 5. 1799 New York
          
          I inclose you a letter from Majr Lillie Major Lillie who on his return — the Eastward  through this City, asked — to represent him in a favourable light — the President, which I did particularly as to his conduct during our Revolutionary War.
          with great respect I am Sir Your obed Servt.
           Secretary of War.
        